DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 12/6/2021.  As directed by the amendment, claims 2-15 have been amended, and claims 16-23 have been added. As such, claims 1-23 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group II, Species A in the reply filed on 12/6/2021 is acknowledged.  The traversal is on the ground(s) that there is not a search burden in light of the amendments to the claims.  This is not found persuasive because the restriction was a 371 restriction, such that the standard is not demonstration of a search burden, but for the claims to share a single general inventive concept, see MPEP 1850 and 1893.03(d). The amendments to claim 7 do not add any additional shared components between claims 1 and 7, such that the analysis made in the Office Action mailed 10/5/2021 regarding the lack of special technical features stands.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 20 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no 12/6/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 38A (Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 6, 7, 14, 19 and 22 are objected to because of the following informalities:  
Claim 2, line 7, it would be more clear if the claim were amended to read “a central axis of the liquid reservoir
Claim 6, lines 14-15 would be more clear if they were to read “having a cross-sectional surface area intersecting the outer housing in a region of the aperture which occupies at least 30% of the area of the aperture”
Claim 7, line 13, would be more clearly presented as “is configured to be”
Claim 7, line 16, would be more clearly presented as “is configured to be”
Claim 7, line 22, would be more clearly presented as “is configured to be”
Claim 7, line 34, would be more clearly presented as “is configured to be”
Claim 7, line 32, would be more clear if the claim were amended to read “is fitted to the inner housing,”
Claim 14, line 2 should have a comma after “wherein”
Claim 19, line 10 should read “jet”
Claim 22, line 5 should read “is configured to be sucked in” to make it clear that a method step/user isn’t being recited
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7 (and thus its dependent claims 2-6, 8-19, 21 and 22), previous section g. recites an outer housing “placed onto the inner housing in a defined rotation position.” It is indeterminate as to what is meant by “a defined rotation position.” For purposes of examination, an outer housing that can rotate the inner housing as recited in previous section h. will be considered to be placed as claimed. Applicant could simply delete “in a defined rotation position” to address this rejection.
Further regarding claim 2, the term “bottle-shaped” is indefinite because bottles can come in any shape and thus it is unclear which one(s) to which the claim includes or excludes. In view of the specification, for purposes of examination, “bottle-shaped” will be interpreted to mean “cylindrical.”
Further regarding claim 4, lines 6-7, it is indefinite in the claim as to what “when the discharge channel is oriented facing away from the liquid reservoir” means. The discharge channel is not understood to have a face. As it does not appear that this phrase adds anything to the limitation already recited by the claim, it could simply be removed by Applicant to address this rejection, and a discharge channel with an angle as claimed will be considered to be “oriented facing away from the liquid reservoir.”
Claim Interpretation
“An angle” in claims 7 and 9 is understood to be any angle, including an angle of 0°, because the claims are otherwise explicit as to what angles are excluded, e.g. claim 19 explicitly excludes 0°.
“Upward” and “downward” in claim 17, lines 3-5 are understood to be relative to the ground/gravity.
“At least most” in claim 19, line 11 is understood to be “at least 90%” per instant para [0012].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 7, 8, 10, 12, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schennum (US 2011/0290244 A1; hereinafter “Schennum”).
an inhalation device (aerosol generator) (Figs. 1-4b) for the purpose of inhalation of a droplet mist by a user (para [0001]), comprising 
a base (canister housing 1) having a liquid reservoir (canister 2) for storing liquid before the liquid is discharged (para 0024]), 
a discharge head (comprising nozzle member 5 and mouthpiece 6) for dispensing the liquid in the form of a droplet mist (paras [0034-35]), the discharge head having a nozzle arrangement (orifice 18) for generating the droplet mist (para 0035]), 
a switching valve (valve 8), by which a delivery channel (comprising tube 9) from the liquid reservoir to the nozzle arrangement can be opened and closed (Figs. 4a-b; paras [0034-35]), 
the discharge head being rotatable relative to the base about a main rotation axis (along the central longitudinal axis of the device, see Figs. 4a-b), by which the switching valve can be opened and closed (Figs. 4a-b; paras [0034-35]), 
the discharge head comprising an inner housing (nozzle member 5) which is connected to the base (via body 4) (Figs. 4a-b; para [0028]) and on which the nozzle arrangement is provided for dispensing the droplet mist in a dispensing direction at an angle to the main rotation axis (any trajectory encompassed by the angle of the spray cone depicted in Fig. 4b, including 0°/along the axis, can be assigned as corresponding to the claimed dispensing direction), 
the discharge head comprising an outer housing (mouthpiece 6) which, as best understood, can be placed onto the inner housing in a defined rotation position (Figs. 4a-b and 11a-c; para [0032]), 
the inner housing and the outer housing interacting with a form-fit engagement in respect of a rotation about the main rotation axis (Figs. 4a-b and 11a-c; paras [0032-34]), such that a rotational movement of the outer housing relative to the base can also directly effects a rotational movement of the inner housing relative to the base (paras [0031-34]); and
the outer housing has a discharge channel (enlarged outlet region 28) (Fig. 4b) which is designed for use as a respiration piece or for attachment of a respiration piece (para [0035]) and which, when the outer housing is fitted, is arranged relative to the nozzle arrangement in such a way that the droplet mist dispensed from the nozzle arrangement can be inhaled through the discharge channel (Fig. 4b; para [0035]).  
Regarding claim 2, Schennum discloses the inhalation device as claimed in claim 7, wherein, as best understood, the liquid reservoir has a bottle-shaped configuration and is rotationally symmetrical in relation to a central axis (Fig. 3).
Regarding claim 8, Schennum discloses the inhalation device as claimed in claim 7, wherein the inner housing and the outer housing have mutually interacting clamping regions on an inside of the outer housing and on an outside of the inner housing (keys 21 and slots 22) (Figs. 7 and 9), in a region of which clamping regions the inner housing and the outer housing are pushed into each other and held with a force-fit engagement in order to produce an interference fit (Figs. 11a-c; para [0032]). 
Regarding claim 10, Schennum discloses the inhalation device as claimed in claim 7, further comprising a receiving liquid space for receiving liquid that settles internally on the outer housing after being dispensed through the nozzle arrangement (see Fig. 10 modified, below, where the indicated shoulder is fully capable of providing the claimed functionality because it is a shoulder and nothing would prevent it, particularly when the device is positioned with the liquid reservoir below the mouthpiece).

    PNG
    media_image1.png
    276
    423
    media_image1.png
    Greyscale

Regarding claim 12, Schennum discloses the inhalation device as claimed in claim 7, wherein the liquid reservoir is configured as a pressure accumulator in which the liquid is kept at an overpressure (para [0024]).
Regarding claim 14, Schennum discloses the inhalation device as claimed in claim 7, wherein, for the purpose of opening and closing the switching valve, the discharge head is movable relative to the base in a superposed rotational and axial movement (Figs. 4a-b; paras [0034-35])
Regarding claim 17, Schennum discloses the inhalation device as claimed in claim 10, wherein: the liquid-receiving space is configured as an annular space (see Fig. 10 modified above, wherein the space extends around the entire perimeter of the left side of the annular mouthpiece and thus itself is annular).  
Regarding claim 18, Schennum discloses the inhalation device as claimed in claim 14, further comprising a slotted guide (body 4) (Fig. 6), with a slot having the shape of a part of a helix (internal thread 15), is provided between the base and the discharge head (Figs. 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 9, 11, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schennum in view of Shimizu (US 2013/0333709 A1; hereinafter “Shimizu”).
Regarding claim 4, Schennum discloses the inhalation device as claimed in claim 2, but Schennum is silent wherein the main rotation axis and/or the central axis, and a main axis of extent of the discharge channel enclose an angle of between 45° and 135°, when, as best understood, the discharge channel is oriented facing away from the liquid reservoir (because the main rotation axis, central axis and main axis of extent of the discharge channel of Schennum are all coextensive with the central longitudinal axis of the device). However, Shimizu demonstrates that it was known in the inhalation device art before the effective filing date of the claimed invention for a main axis of extent of the discharge channel (i.e. the axis of mouthpiece 1) to either be coextensive with the central longitudinal axis of a device (e.g. Fig. 6) or be at an angle of 5-50° with respect to the central longitudinal axis of the device (e.g. Fig. 14; para [0077]). Optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan before the effective filing date of the claimed invention to angle the mouthpiece/discharge channel of Schennum such that the main rotation axis and/or the central axis, and a main axis of extent of the discharge channel enclose an angle of between 45° and 135°, when, as best understood, the discharge channel is oriented facing away from the liquid reservoir 
Regarding claims 9 and 11, Schennum discloses the inhalation device as claimed in claim 7, wherein the outer housing has a jacket surface (the outer surface of mouthpiece 6) (Fig. 10), but Schennum is silent regarding a channel connector which is provided externally on the jacket surface and forms the discharge channel and terminates in a mouthpiece, and a main axis of extent of the discharge channel is at an angle with respect to the dispensing direction of the nozzle arrangement. However, Shimizu demonstrates that it was known in the inhalation device art before the effective filing date of the claimed invention to include a channel connector (comprising parts 90 and 91) (Fig. 13 OR 14) which is provided externally on a jacket surface (the outer surface of part 92) (Fig. 13 OR 14) and forms the discharge channel (left hollow 96 in Fig. 13 OR 14) and terminates in a mouthpiece (the lipped portion to the left in Fig. 13 OR 14), and a main axis of extent of the discharge channel (the central axis of part 90) is at an angle with respect to the dispensing direction of the nozzle arrangement (along the axis of hole 97) (0° in Fig. 13, 5-50° in Fig. 14 per para [0077]). It would have been obvious to an artisan before the effective filing date of the claimed invention to include as an attachment concentrically over the mouthpiece 6 of Schennum a channel connector which is  terminates in a mouthpiece, and a main axis of extent of the discharge channel is at an angle with respect to the dispensing direction of the nozzle arrangement as taught by Shimizu, in order to provide the predictable results of conveniently and easily (i.e. through a simple adapter) providing 1) if using a mouthpiece as taught Shimizu Fig. 13, a replaceable mouthpiece in the event that the user chews on mouthpieces, or 2) if using a mouthpiece as taught Shimizu Fig. 14, the reservoir of the device below eye level during use to enable to the smoker to smoke comfortably (Shimizu, para [0077]), as well as to ensure that the reservoir is positioned downward during use to facilitate complete consumption of the canister contents (Schennum, para [0043]).
Regarding claim 16, Schennum in view of Shimizu teaches the inhalation device as claimed in claim 9, wherein Shimizu further educates Schennum to include wherein the channel connector has a wall (to the left in Fig. 13) in which an aperture is disposed (the opening to the left in Fig. 13, at the end of the mouthpiece), wherein including such a mouthpiece connector in the device of Schennum would arrive at wherein the channel connector has a wall in which an aperture is disposed in alignment with the dispensing direction of the nozzle arrangement because the aperture of Shimizu is taught to be along the central longitudinal axis of the device and, for purposes of this claim, the dispensing direction of the nozzle arrangement of Schennum can be considered that trajectory that travels along the central longitudinal axis of the device.
Regarding claim 22, Schennum in view of Shimizu teaches the inhalation device as claimed in claim 16, wherein Shimizu further educates Schennum to include wherein in addition to the discharge channel (left hollow 96 in Shimizu Fig. 13), an inflow channel (the channel defining holes 95) is provided in the outer housing (Fig. 13), the inflow channel being spaced apart from the aperture and through which inflow channel air is sucked in when the user breathes in through the discharge channel (Fig. 13; para [0077]), because it was well known in the inhalation device art at the effective filing date of the claimed invention to provide dilution/sheath holes in/near a mouthpiece, in order to provide the expected results of aerosol dilution and/or to keep the aerosol from impinging on the sides of the mouthpiece, which could reduce dosage and/or form undesirable condensation due to droplets forming on the inner mouthpiece walls.

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schennum in view of Besseler et al. (US 2015/0040893 A1; hereinafter “Besseler”).
Regarding claims 5 and 21, Schennum discloses the inhalation device as claimed in claim 7, but since Schennum does not explicitly state the angle of the cone of spray 30 shown in Fig. 4b, Schennum is silent wherein a main axis of extent of the discharge channel (along the central longitudinal axis of the device) encloses an angle of between 15° and 120°, particularly an angle of between 75° and 105°, with the dispensing direction of the nozzle arrangement (for purposes of this claim, the dispensing direction is assigned as the direction of an outermost trajectory of the spray/along an outer edge of the spray cone). However, Besseler demonstrates that it was well known in the inhalation device art before the effective filing date of the claimed invention for a main axis of extent of the discharge channel (i.e. the central  to enclose an angle of between 15° and 120°, particularly an angle of between 75° and 105° (the generated jet spray has an angle of 20° to 160°, preferably 80° to 100°, para [0058]), with the dispensing direction of the nozzle arrangement (the dispensing direction is assigned as the direction of an outermost trajectory of the jet spray 14//along an outer edge of the spray cone 14 as shown in Fig. 1). It would have been obvious to an artisan before the effective filing date of the claimed invention for a main axis of extent of the discharge channel of the device of Schennum to enclose an angle of between 15° and 120°, particularly an angle of between 75° and 105°, with the dispensing direction of the nozzle arrangement as taught by Besseler, in order to provide a suitably-sized spray jet/cone, e.g. one that is sufficiently wide without interacting with the walls of the nozzle piece or mouthpiece, because an aerosol that hits the walls and/or is too narrow could cause undesirable condensation of the aerosol due to small droplets collecting on the walls, or running into each other, and making bigger droplets.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schennum.
Regarding claim 19, Schennum discloses the inhalation device as claimed in claim 7, wherein a main axis of extent of the discharge channel (along the central longitudinal axis of the device) encloses an angle of > 0° with the dispensing direction of the nozzle arrangement (when the dispensing angle is assigned as any trajectory encompassed by the angle of the spray cone depicted in Fig. 4b except 0°), and an aperture (opening at proximal end 29) is provided in the outer housing of the discharge head in alignment with the dispensing direction of the nozzle arrangement (Fig. 4b), through which aperture the droplet mist in the form of a spray jet emerges from the discharge head if it is not sucked into the discharge channel by respiration of the user (Fig. 4b; if a user does not suck on the device while it is being sprayed, the spray will simply eject through the end 29), wherein the aperture is suggested as being adapted to the nozzle arrangement and to the spray [j]et generated by the nozzle arrangement in such a way that at least most of the spray jet emerges through the aperture (Fig. 4b; where the angle of the cone is depicted such that when extended, its cross-section will be smaller than the opening at the end 29 is wide, such Schennum reasonably suggests that aperture is adapted for all of the spray jet to emerge through it, and it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that it is sized so that all of the spray jet to emerge through it as suggested by Schennum, so as to prevent the aerosol from hitting the walls of the mouthpiece, because an aerosol that hits the walls could cause undesirable condensation of the aerosol due to small droplets collecting on the walls and making bigger droplets).
Regarding claim 6, Schennum discloses the inhalation device as claimed in claim 19, wherein Schennum further suggests wherein the nozzle arrangement is designed to generate the droplet mist in the form of the spray jet, the spray jet having a cross-sectional surface area intersecting the outer housing in a region of the aperture which occupies at least 30% of a free section formed in the outer housing by the aperture (Fig. 4b, where the cone of the spray jet as extended to the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schennum in view of Rahmel et al. (WO 2015/149922 A2; hereinafter “Rahmel,” wherein, for the ease of citing to paragraphs, the PGPub US 2017/0021116 A1 of the WIPO document will be referenced in the rejection below).
Regarding claim 13, Schennum discloses the inhalation device as claimed in claim 7, but Schennum is silent regarding wherein the nozzle arrangement has a nozzle plate with a plurality of nozzle openings. However, this was standard nozzle arrangement before the effective filing date of the claimed invention, as demonstrated .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schennum in view of Official Notice.
Regarding claim 15, Schennum discloses the inhalation device as claimed in claim 7, wherein Schennumm teaches a nicotine-containing liquid (where nicotine is commonly dissolved in aqueous solutions for delivery to the lungs) and flavors (where menthol is standard cigarette flavor), as well as other compositions (para [0024]), but Schennum does not explicitly recite wherein the liquid reservoir is filled with: 
a saline aqueous solution, or 
an aqueous solution in the form of a Ringer's solution or a buffered solution, or 
an aqueous solution with at least one of the following additives: carbohydrates essential oils; menthol; and/or plant extracts, or 
an aqueous solution containing vitamins, trace elements, manganese or zinc, or 
an aqueous solution with at least one of the following additives: cinnamon oil; tea tree oil; sage oil; thyme oil; and/or lemon balm.
.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding rotatable discharge heads: Sanchez (US 7,044,341 B2); Michaux, et al. (US 8,490,837 B2); Yoshida et al. (US 2007/0246484 A1); Goettke (US 2017/0036226 A1); Nadler (US 2018/0117267 A1); Micallef (US 3,371,827); Shanklin et al. (US 6,478,199 B1); Jasper et al. (US 2016/0325916 A1). Additional reference regarding aerosol jet angles: Ramis (US 3,369,756); Luc et al. (US 9,108,782 B2). Additional reference regarding baffle plates and liquid collection: Beall (US 3,652,015).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785